 1
 2                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
 3
 4
                                                                Mar 04, 2020
                                                                    SEAN F. MCAVOY, CLERK

 5
 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 WILLIAM M. JULIAN,                            2:19-cv-202-SAB
11                       Petitioner,
12        v.                                        ORDER DENYING MOTION
13                                                  FOR RECONSIDERATION
14 JEFFERY A. UTTECHT,
15                      Respondent.
16
17        Before the Court, without oral argument, is Petitioner’s pro se Motion and
18 Affidavit for Reconsideration, ECF No. 13. He subsequently filed a Notice of
19 Appeal, ECF No. 14. Having reviewed the pleadings and the file in this matter, the
20 Court is fully informed and denies the motion.
21        By Order filed October 28, 2019, the Court dismissed Mr. Julian’s Petition
22 for Writ of Habeas Corpus challenging a 1998 guilty plea as time barred under 28
23 U.S.C. § 2244(d). Petitioner argues that a “3.5 hearing” conducted on July 9, 2014,
24 at which his 1998 custodial confession was deemed coerced, ECF No. 1 at 6, 28,
25 “falls outside 28 U.S.C.S. § 2244.” ECF No. 13 at 1.
26        A motion for reconsideration may be reviewed under either Federal Rule of
27 Civil Procedure 59(e) (motion to alter or amend a judgment) or Rule 60(b) (relief
28 from judgment). Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

     ORDER DENYING MOTION FOR RECONSIDERATION -- 1
 1 1993). “A district court may properly reconsider its decision if it ‘(1) is presented
 2 with newly discovered evidence, (2) committed clear error or the initial decision
 3 was manifestly unjust, or (3) if there is an intervening change in controlling law.’”
 4 Smith v. Clark Cnty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013) (quoting School
 5 Dist. No. 1J, 5 F.3d at 1263). “There may also be other, highly unusual,
 6 circumstances warranting reconsideration.” School Dist. No. 1J, 5 F.3d at 1263.
 7 These standards apply in habeas corpus proceedings under 28 U.S.C. § 2254 to the
 8 extent they are not inconsistent with applicable federal statutory provisions and
 9 rules. See Gonzalez v. Crosby, 545 U.S. 524, 530 (2005).
10        In this instance, Petitioner has not presented newly discovered evidence. See
11 School Dist. No. IJ, 5 F.3d at 1263. He has not shown that the Court committed
12 clear error or that the dismissal Order was manifestly unjust. Furthermore, there
13 has been no intervening change in controlling law and there are no other
14 circumstances warranting reconsideration. Id.
15 //
16 //
17 //
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DENYING MOTION FOR RECONSIDERATION -- 2
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. Petitioner’s Motion and Affidavit for Reconsideration, ECF No. 13, is
 3           DENIED.
 4        IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order
 5 and provide a copy to pro se Petitioner. The file shall remain closed. The Court
 6 certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could
 7 not be taken in good faith, and there is no basis upon which to issue a certificate of
 8 appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
 9        DATED this 4th day of March 2020.
10
11
12
13
14
15
                                      Stanley A. Bastian
                                  United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION FOR RECONSIDERATION -- 3
